Name: 97/877/EC: Commission Decision of 23 December 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  cooperation policy;  trade;  marketing
 Date Published: 1997-12-31

 Avis juridique important|31997D087797/877/EC: Commission Decision of 23 December 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance) Official Journal L 356 , 31/12/1997 P. 0062 - 0063COMMISSION DECISION of 23 December 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance) (97/877/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as last amended by Decision 97/34/EC (2), and in particular Article 2 (2) thereof,Whereas Commission Decision 97/296/EC (3) as last amended by Decision 97/758/EC (4), lists the third countries from which importation of fishery products is authorised for human consumption;Whereas Commission Decision 97/876/EC (5) sets specific import terms for fishery and aquaculture products originating in India; whereas India should therefore be added to the list of third countries from which importation of fishery products is authorised;Whereas Article 3 (4) (b) of Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (6) requires that before processing bivalve molluscs satisfy the requirements of Council Directive 91/492/EEC (7); whereas in consequence the list of third countries meeting the terms of Directive 91/492/EEC also applies for imports of processed bivalve molluscs, echinoderms, tunicates and marine gastropods;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/296/EC is replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 23 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 122, 14. 5. 1997, p. 21.(4) OJ L 307, 12. 11. 1997, p. 38.(5) See page 57 of this Official Journal.(6) OJ L 268, 24. 9. 1991, p. 15.(7) OJ L 268, 24. 9. 1991, p. 1.ANNEX List of third countries from which importation of fishery products in any form intended for human consumption is authorised I. Third countries covered by a specific decision under Council Directive 91/493/ECAlbaniaArgentinaAustraliaBrazilCanadaChileColombiaCote d'IvoireEcuadorFaroesGambiaIndiaIndonesiaJapanMadagascarMalaysiaMauritaniaMoroccoNew ZealandPeruPhilippinesRussiaSenegalSingaporeSouth AfricaSouth KoreaTaiwanThailandUruguayII. Third countries meeting the terms of Article 2 (2) of Council Decision 95/408/ECBangladeshBelizeChinaCosta RicaCroatiaCubaFalkland IslandsFijiGreenlandGuatemalaHondurasMaldivesMexicoNamibiaPanamaPolandSeychellesSloveniaSurinamSwitzerlandTogoTunisiaTurkeyUnited States of AmericaVenezuelaVietnam